The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff claims from the defendant, who is administrator of the succession of Robert Caldwell, deceased,- a certain Degress slave named Nancy, and a reasonable sum for herhire, since 1836. The defendant answers that the slave forms a part of the property of the succession of said Caldwell, he, Caldwell, having purchased .'her in Missouri in that year, and having been in possession of her up to his death, and that, since that period, she *596has been'in possession of the 2'epresentatives of his succession. There was judgment for the defendant, and the plaintiff has appealed.
The admissions and acts of the administrator of the succession in relation to .the subject of this suit, we attach no importance to, inasmuch as the title to the slave acquired in Missouri, which is to determine this controversy, rests upon the testimony of the plaintiff’s witness, Logan.
The plaintiff is the sister of the late Robert Caldwell. In her petition, she says that, in 1836, her brother loaned to her $300, and she permitted him to take into his possession the slaye in controversy .until the sum was refunded to h¡22i, he.agreeing to pay her a reasonable compensation for the services of the slave, which she avers .to be $100 per year, and claims for eleven years hire, $1,100, less the $300 loaned. The witness, Logan, says: “ I know of getting possession of a negro slave called Nancy from the plaintiff. It was, in the year 1836, that Robert Caldwell got possession of said slave Nancy, in the county of 'Perry, State .of Missouri. The reason of his getting possession .of her was, that the said plaintiff had sold the said slave to one Isaac Flynn, who had become dissatisfied with the title of said slave, and Robert Caldwell proposed to .advance the money to Flynn for the plaintiff, Mary Ann Waters, which, I was informed by Caldw.ell, was done accordingly — the sum of money being $300 ; that said Caldwell was to return said slave to plaintiff, -whenever she repaid to him the sum of $300. In a conversation with Caldwell, said Caldwell informed this deponent that he did not make this arrangement in relation -to said slave for the sake of profit; and, speaking of the plaintiff’s slaves generally, he spoke ■of -the little profit they were to his sistei', the said plaintiff, and that she would do well to let him .take them all to the State of Louisiana, and hire them out or work .them.”
By the laws of this State slaves are considered -as immovable propei'ty, and the title to them is governed by the rules relating to the latter, as to its proof -and the forms in which-it is transferred. In Missouri, where the title to this skive originated, skives are held t-obe personal property; and the evidence respecting their transfer is said to be the same as relates to that class of property. The slave, being an immovable, in the possession of Caldwell, when she was brought to Louisiana, in 1836, and remaining with him until his death, must be presumed to belong to him. If this title, which the law implies from possession, in the absence of any evidence impugning it, is to .be affected by parol evidence as to its origin in a State in which slaves are considered as personal property, we think that such evidence ought to be definite, positive, .and -of unquestionable credibility. The deeiai-ations of a single witness, at this remote period of time, as to the admission of a person no longer living, ought .certainly to be received under due caution, and .to be weighed and examined with scrutiny. Otherwise the uncertainty which would be thrown around .the titles to slaves brought from other States, would be of serious injui'y to that description of properly ; mortgagees, as well as owners, would feel alarmed at the danger which an interested and unscrupulous witness might .create, ,in relation to titles in slaves.
When we come to examine this testimony under these reservations, we find it to fail in establishing, with proper certainty, the binding consent of the plaintiff to the supposed proposal of Caldwell to purchase the slave for and on her .account, and the promise to pay the $300 at all events. The slave belonged to Flynn. Caldwell paid ihe $300, and took her. But did the plaintiff l-equest ¡him to .do il '! Did she bind .herself to re-pay the purchase money? Did she *597consent that the slave should be taken to Louisiana at her risk, and she remain bound to reimburse the §300, even in the event of the death of the slave ? Did she, during the eleven years, ever demand the hire of the slave, or an account of her earnings? These are questions to which the evidence gives no satisfactory answer.
It may well be true that Caldwell would willingly have returned the slave to her former mistress, who was his sister, had she desired it, and remunerated him for the advance for her purchase, and he may so have expressed himself; but, from what is before us, we attribute such a willingness and declaration on his part to the promptings of natural affection for his sister, rather than to any contract made between them for the pledge of the slave for a loan of money. An expression, on his part to this effect, may have caused his administratrix to withhold “the slave from the sale of the effects of his succession, in 1842. But, as we have stated, the rights of Caldwell’s succession to the slave depend on his title, which he acquired by purchase from Flynn, and which we consider the testimony of Logan does not impair or modify.
The district judge has given, by his decision in favor of the defendant, his opinion as to the effect of the testimony of Logan; 'and, concurring with him therein, there is nothing in the case which tvould warrant us in reversing it.

Judgment affirmed.